DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn et al. (U.S. Patent No. 6,635,139) in view of Wheeler (U.S. Patent No. 6,486,442).
	Regarding claim 7: Bohn discloses a method of making bags comprising; receiving a web (Fig. 1; via web 102); forming a first seal on the web using a seal bar on a rotary drum (Figs. 1 & 3; via seal bar 132); forming a weakened area adjacent the first seal for at last a portion of the time the first seal is being formed (Figs. 2 & 3; via 204a forms weak line 107).
	Bohn does not disclose the formation of weakened area by providing an electric current to a heating wire disposed in a plurality of holes disposed along a line in the cross direction.  However, Wheeler discloses similar method with the use of electric current for heating wire disposed in holes along a cross direction, see for example (Figs. 1 & 5; via heated/cutting wire 16 in plurality of holes along a line in the cross direction, via 10 with wire 16 within positioned on holes formed a long line of the support 100), see annotated figure below.

    PNG
    media_image1.png
    575
    759
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bohn’s perforating means 204a with the use of an electrical heated wire positioned within 204a, as suggested by Wheeler, in order to avoid the use of large amount of pressure rather use a moderate pressure to form holes and weak points (column 2, lines 4-7).

	Regarding claim 8: Bohn discloses the weakened area includes forming a perforation (Fig. 2; via 107);

	Regarding claim 11: Wheeler discloses a step of forming a weakened area includes forming a line of weakness that varies in intensity (column 2, lines 41-49; via heating tool 10 forms hole, hating stack, or otherwise and/or column 5, lines 21-25; “device 10 can be selected as desired for an intended hole …for example only, ¼, 3/8, ½, ¾, and 1 inch”);
	Regarding claim 12: Bohn discloses a step of forming a weakened area includes separating adjoining bags, see for example (Fig. 2; via weakened lines 105 to separate bags).

Alternatively, Claims 7, 8, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn et al. (U.S. Patent No. 6,635,139) in view of Robert (U.S. Patent No. 3,586,821) and further in view of Wheeler (U.S. Patent No. 6,486,442).
	Regarding claim 7: Bohn discloses a method of making bags comprising; receiving a web (Fig. 1; via web 102); forming a first seal on the web using a seal bar on a rotary drum (Figs. 1 & 3; via seal bar 132); forming a weakened area adjacent the first seal for at last a portion of the time the first seal is being formed (Figs. 2 & 3; via 204a forms weak line 107).
	Bohn does not disclose the formation of weakened area by providing an electric current to a heating wire disposed in a plurality of holes disposed along a line in the cross direction.  However, Robert discloses similar method with the use of electric current for heating wire disposed in holes along a cross direction, see for example (Fig. 2; via heated wire 6 in plurality of holes along a line in the cross direction, via perforations 4 along bar 2).

	In respect to the claimed formation of weakened area to be formed by the use of a heating wire.  Clearly this is suggested by Wheeler, see for example (Figs. 1 & 5; via heated wire 16 for forming holes on working material M).  
	Therefore, it would have been appreciated by those skilled in the art at the time the invention was made to have used the modified Bohn in view of Robert’s heated wire positioned between two sealing lines, to be used for forming of perforation or holes, as suggested by Wheeler, in order to avoid the use of large amount of pressure rather use a moderate pressure to form holes and weak points (column 2, lines 4-7).
Regarding claim 8: Bohn discloses the weakened area includes forming a perforation (Fig. 2; via 107);
	Regarding claim 10: Wheeler discloses a signal indicative of heat in the wire and controlling power applied to the wire in response to the signal, see for example (Fig. 2; via controller CT; column 3, lines 39-45);
	Regarding claim 11: Wheeler discloses a step of forming a weakened area includes forming a line of weakness that varies in intensity (column 2, lines 41-49; via heating tool 10 forms hole, hating stack, or otherwise and/or column 5, lines 21-25; “device 10 can be selected as desired for an intended hole …for example only, ¼, 3/8, ½, ¾, and 1 inch”);
	Regarding claim 12: Bohn discloses a step of forming a weakened area includes separating adjoining bags, see for example (Fig. 2; via weakened lines 105 to separate bags).

	
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
	Applicant continue to argue that the “The Office Action entirely ignores the fact that claim 7 was subject to an Appeal filed earlier in the prosecution of the present application, and that the PTAB rendered their opinion on November 24, 2020, overturning the rejection of claim 7 as obvious in light of Bohn in view of Wheeler”.
	The Office, has addressed such argument on the latest filed Office action pointing out that, such previously applied references of Bohn ‘139 in view of Wheeler ‘442 have been completely interpreted differently than the way it was previously presented to the board of appeal.  The Office draws applicant’s attention to the above annotated figure on the action, pointing out to the formed number of holes across line 100 to accommodate heating wires 16 within heating elements 10.  
	 Therefore, the claimed “heating wire disposed in a plurality of holes” has been supported, via wires 16 on plurality of holes formed across line 100 on elements 10.
	
 	Giving the claims the broadest reasonable meaning, the office as set forth above believes that the applied art ‘442 indeed suggest the claimed use of heated wire to be positioned on holes along a cross line to form weaken points on the web, see for example Figs. 1 & 5; via heated/cutting wire 16 being positioned in plurality of holes along a line in the cross direction .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a single heating wire disposed in a plurality of holes”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office draws applicant’s attention that the claimed language does not point out to any “single” wire to be disposed in a plurality of holes, rather claiming “a heating wire disposed in a plurality of holes”.  Giving the claims the broadest reasonable meaning, it is believed that ‘442 suggest using heating wire 16 to be disposed in plurality of holes made along line 100 of the holes made on heating device 10, see annoted figure above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731